EXHIBIT 4.3 Fixed Rate Cumulative Fixed Rate Cumulative Perpetual Preferred Stock, Series B Perpetual Preferred Stock, Series B $0.01 Par Value Certificate Number PB 00001 CATHAY GENERAL BANCORP INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE Shares CUSIP 149 THIS CERTIFIES THAT UNITED STATES DEPARTMENT OF THE TREASURY TRANSFER OF THIS CERTIFICATE IS RESTRICTED SEE LEGEND ON REVERSE SIDE IS THE OWNER OF ** Two Hundred Fifty-Eight Thousand (258,000)** FULLY PAID AND NON-ASSESSABLE SHARES OF THE FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES B OF CATHAY GENERAL BANCORP, transferable in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate and the shares represented hereby are subject to the provisions of the Certificate of Incorporation, all amendments thereto, and the Bylaws of the Corporation, and to the rights, preferences, and voting powers of the Preferred Stock of the Corporation now or hereafter outstanding; the terms of all such provisions, rights, preferences and voting powers being incorporated herein by reference. IN WITNESS THEREOF, Cathay General Bancorp has caused this certificate to be executed by signatures of its duly authorized officers and has caused its corporate seal to be hereunto affixed. DATED:
